                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


CHRISTOPHER DAVIS, #Y20227,                       )
                                                  )
               Plaintiff,                         )
                                                  )
vs.                                               )          Case No. 18−cv–1619−MJR
                                                  )
JOSEPH HARPER, and                                )
NANCY VANESSA HENDERSON,                          )
                                                  )
               Defendants.                        )

                               MEMORANDUM AND ORDER

REAGAN, Chief District Judge:

       In Davis v. Chester Mental Health Center, Case No. 18-cv-1119-SMY-RJD (S.D. Ill.

May 15, 2018), Plaintiff Christopher Davis, an inmate in Vienna Correctional Center, brought

suit pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights that allegedly

occurred at Chester Mental Health Center (“Chester”). Pursuant to George v. Smith, 507 F.3d

605 (7th Cir. 2007), four claims against Defendants Henderson and Harper were severed from

that initial action to form the basis for this action, Case No. 18-cv-1619-MJR. This case is now

before the Court for a preliminary review of those claims pursuant to 28 U.S.C. § 1915A. Under

§ 1915A, the Court is required to screen prisoner complaints to filter out non-meritorious claims.

See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous, malicious, fails to

state a claim upon which relief may be granted, or asks for money damages from a defendant

who by law is immune from such relief, must be dismissed. 28 U.S.C. § 1915A(b).

                                         The Complaint

       The allegations in Plaintiff’s Complaint (Doc. 2) relevant to this severed action are as

follows: Henderson caused a box of Plaintiff’s commissary food to be confiscated after she

                                                1
replaced the prior Unit Director. (Doc. 2-1, pp. 2-7). It was never returned to him, nor was he

compensated for it. (Doc. 2-1, p. 8). Plaintiff did not receive a package containing expensive

clothes that his friends sent him. (Doc. 2-1, p. 9). He complained to Henderson, but no action

was taken. Id. Henderson had previously threatened to use the mail to punish Plaintiff. Id.

Plaintiff was never reimbursed for the package, even after providing proof of its receipt at

Chester. (Doc. 2-1, p. 10). Both Henderson and Harper refused to act. Id.

                                                Discussion


       In its Severance Order (Doc. 1), the Court designated the following counts to be severed

into this pro se action. The parties and the Court will continue to use these designations in all

future pleadings and orders, unless otherwise directed by a judicial officer of this Court.

       Count 2 –       Henderson and Harper violated Plaintiff’s due process rights when they
                       either caused and/or refused to adequately investigate the loss of 1 box of
                       commissary food in violation of the Fourteenth Amendment.

       Count 3 –       Henderson and Harper violated Plaintiff’s First Amendment right when
                       they substantially burdened his practice of religion by confiscating and/or
                       refusing to adequately investigate the loss of 1 box of commissary food.

       Count 4 –       Henderson and Harper violated Plaintiff’s First Amendment right to send
                       and receive mail when they interfered with his receipt of a single package.

       Count 5 –       Henderson and Harper retaliated against Plaintiff by interfering with his
                       receipt of a single package.

       As discussed in more detail below, Count 5 will be allowed to proceed past threshold.

Any other intended claim that has not been recognized by the Court is considered dismissed

without prejudice as inadequately pleaded under the Twombly pleading standard.

                               Count 2 – Fourteenth Amendment

       Plaintiff’s allegations that Defendants caused or refused to investigate the loss of

Plaintiff’s commissary box does not state a claim upon which relief may be granted. There is no

                                                 2
loss of property without due process of law if a state provides an adequate post-deprivation

remedy for the loss. See Hudson v. Palmer, 468 U.S. 517, 533 (1984). An IDOC prisoner has an

adequate post-deprivation remedy for confiscation of a prisoner’s non-contraband property in the

form of an action for damages in the Illinois Court of Claims. See Murdock v. Washington, 193

F.3d 510, 513 (7th Cir. 1999) (citing 705 ILCS 505/8). As to their failure to investigate the loss,

Defendants did not have a duty to do so. See Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir.

1996). Therefore, Count 2 will be dismissed without prejudice.

                   Count 3 – First Amendment Burden on Religious Practice

       It is not entirely clear that Plaintiff seeks to bring a First Amendment claim based on the

disappearance of one of his two commissary boxes filled with food.               To the extent he is

attempting to do so, in the context of the Free Exercise Clause, he must allege that his right to

practice his religion was burdened in a significant way. See Hernandez v. Comm'n of Internal

Revenue, 490 U.S. 680, 699 (1989). He failed to do so. There is no indication that the removal

of one of two commissary food boxes burdened Plaintiff’s religion in any way. Further, “a

government policy or practice violates the Establishment Clause if (1) it has no secular purpose,

(2) its primary effect advances or inhibits religion, or (3) it fosters an excessive entanglement

with religion.”    Kaufman v. McCaughtry, 419 F.3d 678, (7th Cir. 2005) (citing Lemon v.

Kurtzman, 403 U.S. 602, 612-13 (1971)). The only policy Plaintiff mentions is a new policy of

the hospital that limited patients to one box for food and one box for hygiene items. (Doc. 2-1,

p. 3). It does not appear that this policy was in any way related to religion.

       For these reasons, Count 3 will be dismissed without prejudice.

                  Count 4 – First Amendment Right to Send and Receive Mail

       Inmates have a First Amendment right to send and receive mail. E.g., Kaufman v.



                                                  3
McCaughtry, 419 F.3d 678, 685 (7th Cir. 2005). However, a valid claim requires an allegation

that there has been “a continuing pattern or repeated occurrences” of denial or delay of mail

delivery. Zimmerman v. Tribble, 226 F.3d 568, 572 (7th Cir. 2000). Plaintiff alleges that he did

not receive one package of clothing that was sent to him. This isolated incident does not give

rise to a First Amendment claim. And to the extent Plaintiff seeks to bring a Fourteenth

Amendment claim based on this deprivation of property, it would fail for the same reasons as

outlined under Count 2. Count 4 will therefore be dismissed without prejudice.

                                     Count 5 – Retaliation

       To prevail on a § 1983 claim of First Amendment retaliation, Plaintiff must show that

“(1) he engaged in activity protected by the First Amendment; (2) he suffered a deprivation that

would likely deter First Amendment activity in the future”; and (3) a causal connection between

the two. Watkins v. Kasper, 599 F.3d 791, 794 (7th Cir. 2010) (citing Bridges v. Gilbert, 557

F.3d 541, 546 (7th Cir. 2009) (citation omitted)). Plaintiff has stated a claim under this standard

against Defendant Henderson because he suggests that Henderson used the mail to retaliate

against him. (Doc. 2-1, pp. 7-8). Because Section 1983 “creates a cause of action based on

personal liability and predicated upon fault [and] liability does not attach unless the individual

defendant caused or participated in a constitutional deprivation,” however, Plaintiff has failed to

state a claim against Defendant Harper, who merely received word of the package issue after it

had transpired. Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996). For these reasons, Count 5

will proceed against Henderson but will be dismissed without prejudice as against Harper.

                                           Disposition

       IT IS HEREBY ORDERED that COUNT 5 shall PROCEED against HENDERSON

and is DISMISSED without prejudice against HARPER for failure to state a claim upon which



                                                4
relief may be granted.

       IT IS FURTHER ORDERED that COUNTS 2, 3, and 4, and Defendant HARPER, are

DISMISSED from this action without prejudice for failure to state a claim upon which relief

may be granted.

       IT IS FURTHER ORDERED that as to COUNT 5, the Clerk of Court shall prepare for

HENDERSON: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint, and this Memorandum and Order to the defendant’s place of

employment as identified by Plaintiff. If the defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on the defendant, and the Court will

require the defendant pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       With respect to a defendant who no longer can be found at the work address provided by

Plaintiff, the employer shall furnish the Clerk with the defendant’s current work address, or, if

not known, the defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the court file

or disclosed by the Clerk.

       Defendant Henderson is ORDERED to timely file an appropriate responsive pleading to

the Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to United States Magistrate

Judge Stephen C. Williams for further pre-trial proceedings. Further, this entire matter shall be



                                                5
REFERRED to United States Magistrate Judge Stephen C. Williams for disposition, pursuant to

Local Rule 72.2(b)(2) and 28 U.S.C. § 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact

that his application to proceed in forma pauperis has been granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than

7 days after a transfer or other change in address occurs. Failure to comply with this order will

cause a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       Dated: October 9, 2018

                                                             s/ MICHAEL J. REAGAN
                                                             United States Chief District Judge




                                                 6
